Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant’s election of claims 61-65 of Group VII without traverse in the reply filed on 1/21/2022 is acknowledged.  The restriction requirement is hereby made final.

Claims 61-65 have been examined.
Response to Arguments
Applicant’s arguments filed on 9/13/22 have been considered but they are not persuasive.  
In the remarks, Applicant argues that:
Pierce fails to teach at least one distributed computing system and distributed network establishing or rejecting storing of one or more events identified by cryptographic hash and/or encrypted session id on one or more nodes on the distributed network associated with one or more dynamic electronic contracts identified and/or matched by cryptographic hash on a distributed ledger associated with recorded or proposed or to be executed or to be cleared or to be settled or executed, cleared or settled and recorded transaction or asset right or certified and authorized electronic platform user account status associated or cryptographically programmatically coded and/or encrypted based on computer-executable instructions or computer-readable instructions associated and/or mapped to or secured by unique cryptographic hash based on consumed or unconsumed items or states or document term matrix or data table or hash-table entry or entries with at least one other dynamic electronic contract on at least one other node on the distributed network if valid one or more financial transactions or investment products of at least one other certified and transaction by transaction or financial product by financial product or investment product by investment product or needed other associated pricing component recorded in an existing dynamic electronic contract on at least one node on the distributed network identified by cryptographic hash with matching authorization from at least another node, cryptographically secured and encrypted session id or key-value pair from authorized electronic platform user's is conforming to associated and by cryptographic hash identified and authorized thresholds, pricing 
component, conditions or authorizations and certifications as recited in claim 61.
Pierce fails to teach wherein the distributed network is a decentralized peer-to-
peer network as in claim 62.
Pierce fails to teach a notary service or notary service server, client or node or 
authorized, certified and step- by-step access-controlled by cryptographic hash notarization application on the electronic platform associated with one or more dynamic electronic contracts on at least one node authenticates execution, clearing or settlement steps or intermediary associated steps during at least one user’s or users’ identified by cryptographic hash electronic platform session identified by cryptographic hash and/or session id associated with none, one or more key-value pairs on the distributed network as in claim 63.
Pierce fails to teach authentication or uniqueness of a transaction on the 
decentralized distributed network is validated by signing the to be cleared or settled transaction or investment product or financial product with a cryptographic hash, wherein the cryptographic hash is a private or public key as in claim 64.
Pierce fails to teach distributed hash table, user specific certification process, and 
certified credentials as in claim 65.

It is noted that many of the claim limitations in claims 61-65 are recited in alternative form (e,g, 
or, and/or).  The broadest reasonable interpretation of the claims require only one of the alternative claim limitation/feature.  The features upon which applicant relies in the arguments below might not be require or recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 Response to arguments regarding to claim 61 
According to applicant, 
“Pierce discloses in paragraph [26] match engine module 106 and order book module 110. The claimed invention recites functionality also before Pierce’s disclosed functionality begins with match engine and order book as Pierce discloses in paragraphs [26] and [32]. Pierce discloses a settlement module 142, but does not disclose functionality also before the actual settlement and clearing phase of a transaction/trade in Pierce begins. The claimed invention further computes and approximates in a privacy and access- controlled manner, encrypted and identifiable via cryptographic hash and private/public key pairs the financial product consequences, possibilities, eligibility and stores also intermediary computations, interpolations and the like on a user by user, trade by trade, financial product by financial product basis in decision trees, binary trees and the like and also stores the same data as needed in a distributed hash table and presents the possibilities also graphically and in a decision tree and other diagrams and graphics, as shown, by example in Fig. 47 and 48 for the actual user(s) also on a certification process basis and whether proposed financial products/transactions are unique or computation states and items are already consumed or not. Pierce is silent on this.”  (Remarks at 26)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., functionality also before the actual settlement and clearing phase of a transaction/trade) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., computes and approximates in a privacy and access- controlled manner, encrypted and identifiable via cryptographic hash and private/public key pairs the financial product consequences, possibilities, eligibility and stores also intermediary computations, interpolations and the like on a user by user, trade by trade, financial product by financial product basis in decision trees, binary trees and the like and also stores the same data as needed in a distributed hash table and presents the possibilities also graphically and in a decision tree and other diagrams and graphics, as shown, by example in Fig. 47 and 48 for the actual user(s) also on a certification process basis and whether proposed financial products/transactions are unique or computation states and items are already consumed or not) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	According to applicant, 
“Applicant respectfully submits that Pierce does not describe how privacy/confidentiality is maintained by which user or market participant. The claimed invention performs/mandates certification process before the respective user(s) is allowed/has the permission to start with the procedures Pierce discloses. Per the claimed invention, after certification process relaying of allowed permissible actions or messages or notification of permissible characteristics or actions or proposals on what events again confidentiality/privacy basis conforming. Pierce remains silent regarding privacy/confidentiality as to how it is exactly maintained by whom and on what basis.”  (Remarks at 26)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., after certification process relaying of allowed permissible actions or messages or notification of permissible characteristics or actions or proposals on what events again confidentiality/privacy basis conforming; privacy/confidentiality as to how it is exactly maintained by whom and on what basis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	According to applicant,
“In counter distinction, the claimed invention protects information/confidentiality even for proposed transactions/orders and discloses technologies for evaluating orders and trade execution before clearing and settlement. The claimed invention defines access-control to information, user(s) permitted to execute trades, make orders, how allowing data exchange on a user by user /order by order basis/characteristics for certifying users to trade/access systems/(distributed) networks.” (Remarks at 27)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., protects information/confidentiality even for proposed transactions/orders and  technologies for evaluating orders and trade execution before clearing and settlement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to applicant,

“Regarding the referenced paragraphs [28][74] discussing the risk management module of Pierce, there is no disclosure of why and on what basis user’s thresholds are computed how with associated data and how and if associated market participants are relevant or allowed/certified to see or exchange or provide access to or from exchange computer system. In further distinction, the claimed invention also discusses technology and functionality before Pierce functionality begins/executes.” (Remarks at 27)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., why and on what basis user’s thresholds are computed how with associated data and how and if associated market participants are relevant or allowed/certified to see or exchange or provide access to or from exchange computer system; ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to applicant,
“Pierce does not describe on what basis transaction has been approved/performed and how result is conveyed to the associated participants and why participants are part or allowed to participate in transaction, except by generally possessing a key which gives blanked access, which does not enable the claimed features.” (Remarks at 28)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., on what basis transaction has been approved/performed and how result is conveyed to the associated participants and why participants are part or allowed to participate in transaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	According to applicant, 
“Regarding the claimed distributed computing system and distributed network, Pierce does not disclose future scenario analysis or investment scenario analysis or performing investment back testing analysis features or functionality for either visualizing and supporting investment decision making or storing of financial products or investment products either pre- or after settlement or clearing. Pierce also not disclose tree or graph storage for investment scenario analysis via decision trees.” (Remarks at 28)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., future scenario analysis or investment scenario analysis or performing investment back testing analysis features or functionality for either visualizing and supporting investment decision making or storing of financial products or investment products either pre- or after settlement or clearing; tree or graph storage for investment scenario analysis via decision trees) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	According to applicant,
“Applicant respectfully submits that the invention discusses of user(s) to even gain access (for first time)/to view and/or participate in encrypted data/permissioned network or if certification on financial instrument/product/oder session fails not to allow/grant access to relevant protected market data and associated products/financial instruments and then defining validation requirements based on and then also then other user’s input or certification or consument or unconsumed states. Pierce is also silent on feature.” (Remarks at 29)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., user(s) to even gain access (for first time)/to view and/or participate in encrypted data/permissioned network or if certification on financial instrument/product/oder session fails not to allow/grant access to relevant protected market data and associated products/financial instruments and then defining validation requirements based on and then also then other user’s input or certification or consument or unconsumed states) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to applicant, 
“Pierce does not disclose graphically presenting event occurrence/detection and event processing and evaluation before occurrence or likely occurrence as recited in Claim 61.” (Remarks at 29)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., graphically presenting event occurrence/detection and event processing and evaluation before occurrence or likely occurrence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to applicant, 
“The claimed invention computes, cryptographically hashes and controls access by certifying user to data also entails what regarding associated likely information associated with a financial product what financial consequences to settle or executed transaction or margin account or planned financial products/instruments expected/non-expected/scheduled or tail risk events to what degree with what estimated/computed likelihood could have and  proposing transaction/order/product to contain expected or unexpected or scheduled to certified users with data exchange protection for order booking/sending electronic message/settlement before technology that may be disclosed in Pierce kicks in and begins. Therefore, Pierce is silent on”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., computes, cryptographically hashes and controls access by certifying user to data also entails what regarding associated likely information associated with a financial product what financial consequences to settle or executed transaction or margin account or planned financial products/instruments expected/non-expected/scheduled or tail risk events to what degree with what estimated/computed likelihood could have and proposing transaction/order/product to contain expected or unexpected or scheduled to certified users with data exchange protection for order booking/sending electronic message/settlement before technology) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to applicant, 
“No tree visualization of events or possible/expected/unexpected events /likely events with likewise displaying graphically events and contingent events and financial product/settlement/margining/mark to market characteristics and data and the like consequences likewise access-controlled in order to protecting and security data regarding confidentiality and privacy and other sensitive information by deal by deal/financial product/instrument based threshold certification process controlled/based user(s).” (Remarks at 30)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., No tree visualization of events or possible/expected/unexpected events /likely events with likewise displaying graphically events and contingent events and financial product/settlement/margining/mark to market characteristics and data and the like consequences likewise access-controlled in order to protecting and security data regarding confidentiality and privacy and other sensitive information by deal by deal/financial product/instrument based threshold certification process controlled/based user(s)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

According to applicant,
“Pierce does not disclose future scenario analysis or investment scenario analysis or performing investment back testing analysis features or functionality for either visualizing and supporting investment decision making or storing of financial products or investment products either pre- or after settlement or clearing. Further, Pierce does not disclose tree or graph storage for investment scenario analysis via decision trees. Pierce discloses the ability for entity to prove its identity in response to challenge, e.g. via proving knowledge of private key corresponding to a public key associated with user and/or user’s ownership of assets. However, the claimed invention recites, through certification process identifying legitimate true or eligible true identity of user before proving knowledge of private key which could be stolen/leaked either through physical theft/robbery or memory leakage for instance during unsecure transmission/user data/market participant’s data transmission or intermediary sorting phase if not every granular/atomic step/event of data access/exchange is cryptographically secured by hash/encrypted and real time control of certification status or based on consumed or unconsumed items or states (for instance credentials, uniqueness/notarization and else). Pierce is silent on this. Pierce also does not disclose external or separate software/hardware vendors/products by proving identity by possession of private key constitute an attack vector/attack path for security threats to gain access to system/network and therefore information/data exchange/confidential characteristics/data which is not acceptable for security reasons/data theft/financial threats through potential fraudulent or likewise order booking/placement or settlement of financial products/instruments not acceptable without additional protection layers like user certification processes and financial and legal eligibility checks, as recited in the claimed invention” (Remarks at 30-31)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., future scenario analysis or investment scenario analysis or performing investment back testing analysis features or functionality for either visualizing and supporting investment decision making or storing of financial products or investment products either pre- or after settlement or clearing; tree or graph storage for investment scenario analysis via decision trees; through certification process identifying legitimate true or eligible true identity of user before proving knowledge of private key which could be stolen/leaked either through physical theft/robbery or memory leakage for instance during unsecure transmission/user data/market participant’s data transmission or intermediary sorting phase if not every granular/atomic step/event of data access/exchange is cryptographically secured by hash/encrypted and real time control of certification status or based on consumed or unconsumed items or states (for instance credentials, uniqueness/notarization and else); external or separate software/hardware vendors/products by proving identity by possession of private key constitute an attack vector/attack path for security threats to gain access to system/network and therefore information/data exchange/confidential characteristics/data which is not acceptable for security reasons/data theft/financial threats through potential fraudulent or likewise order booking/placement or settlement of financial products/instruments not acceptable without additional protection layers like user certification processes and financial and legal eligibility checks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to arguments regarding to claim 62
	According to applicant, 
“Regarding Claim 62, Applicant respectfully submits that Pierce does not disclose wherein the distributed network is a decentralized peer-to-peer network as claimed. In other words, Pierce does not disclose future scenario analysis or investment scenario analysis or performing investment back testing analysis features or functionality for either visualizing and supporting investment decision making or storing of financial products or investment products either pre- or after settlement or clearing. Pierce is also silent on tree or graph storage for investment scenario analysis via decision trees. Pierce merely discloses standard functionality and formulation/description of networked computer systems with a processor or kind or processor/variation of programmed arrays/circuits which is commonly known. See paragraph [220].” (Remarks at 31)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., future scenario analysis or investment scenario analysis or performing investment back testing analysis features or functionality for either visualizing and supporting investment decision making or storing of financial products or investment products either pre- or after settlement or clearing; tree or graph storage for investment scenario analysis via decision trees) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to applicant,
“As noted above, Applicant submits that Pierce does not specify electronic platform environment/functionality as recited in the claims before settlement of transactions/financial products/financial instruments/graphically visualizing trading outcomes and consequences if a financial product path is executed by utilizing diagrams, decision trees and other structures.” (Remarks at 31)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., electronic platform 
environment/functionality as recited in the claims before settlement of transactions/financial products/financial instruments/graphically visualizing trading outcomes and consequences if a financial product path is executed by utilizing diagrams, decision trees and other structures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to arguments regarding to claim 63
	According to applicant, 
“Regarding Claim 63, Applicant respectfully submits that Pierce does not disclose a notary service or notary service server, client or node or authorized, certified and step-by-step access-controlled by cryptographic hash notarization application on the electronic platform associated with one or more dynamic electronic contracts on at least one node authenticates execution, clearing or settlement steps or intermediary associated steps during at least one user's or users' identified by cryptographic hash electronic platform session identified by cryptographic hash and/or session id associated with none, one or more key-value pairs on the distributed network. That is, Pierce is silent on notarization and how notarization is accomplished as recited in Claim 63. Pierce is also silent regarding further controls through certification processes user by user also not by granular deal specific and proposed deal or uniqueness service or by timestamp specific consumed or unconsumed items or states. In Pierce, simply by a user “witnessing” a transaction, the system validates and green lights an order or message. See paragraphs [131], [133] and [191].” (Remarks at 31-32)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., on notarization and how notarization is accomplished; controls through certification processes user by user also not by granular deal specific and proposed deal or uniqueness service or by timestamp specific consumed or unconsumed items or states) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to arguments regarding to claim 64
	According to applicant,
“Regarding Claim 64, Applicant respectfully submits that Pierce does not disclose at least the features of Claims 61-63 discussed above. Accordingly, Pierce cannot disclose the recitred authentication or uniqueness of a transaction on the decentralized distributed network is validated by signing the to be cleared or settled transaction or investment product or financial product with a cryptographic hash, wherein the cryptographic hash is a private or public key in addition to the features of Claims 61-63 missing in Pierce.” (Remarks at 32)
In response to applicant’s argument regarding to claim 64, Pierce does teach authentication or uniqueness of a transaction on the decentralized distributed network is validated by signing the to be cleared or settled transaction or investment product or financial product with a cryptographic hash, wherein the cryptographic hash is a private or public key ([133][143][187], e.g., authentication or uniqueness of a transaction is validated by signing the transaction with private or public key).

Response to arguments regarding to claim 65
According to applicant,
“Regarding Claim 65, Applicant respectfully submits that Pierce does not disclose at least the features of Claim 61 discussed above. For example, Pierce does not disclose the claimed distributed hash table, user specific certification process, and certified credentials. In addition, Pierce does not disclose the before settlement/order processing/message steps and functionality recited in Claim 61.” (Remarks at 32)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., distributed hash table, user specific certification process, and certified credentials; before settlement/order processing/message steps and functionality) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
action Viewer 4.1.6.150
Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 61-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pierce et al, US 2017/0352116 (hereinafter Pierce).

As per claim 61, Pierce teaches the invention as claimed of one or more data processing systems (e.g., fig. 1) for executing ([26][32][41], e.g., executing transactions), clearing and settling ([32][33], e.g., settling and clearing transactions) transactions based on investment thresholds ([28][74], e.g., based on risk thresholds; execute orders based on price that is identical to or higher than the bid prices) and/or conditions relayed from or to at least one or more nodes on a distributed network authorized by one or more in real-time or near real-time during an electronic platform session identifiable by session id identifiable by cryptographic hash and/or cryptographically secured and encrypted key-value pair prior to pre-execution or pre-clearing or pre- settlement certified electronic platform user associated and identifiable by cryptographic hash and encrypted session id associated with a proposed or associated proposed or associated transaction, financial product, investment product, structured investment product, financial derivative, tranche, asset right or transfer right or collateralization right or requirement defined in at least one or more other associated existing and recorded dynamic electronic contracts on a distributed ledger or none existing associated dynamic electronic contract on one or more nodes on the distributed network wherein upon certified and authorized user request or response or input a newly to be associated, executed and cleared dynamic electronic contract is cryptographically proposed manually step by step by an electronic platform user after the electronic platform user has been certified, authorized and/or granted visibility to one or more, none or a plurality of portions of transactions, transaction data, nodes, pricing components identifiable by cryptographic hash dynamic electronic contracts or programmatically upon prior, determined by at least one time-stamp, user-request and/or on the distributed network existing at least one contingent pre-associated, pre- authorized dynamically, if predefined and pre-authorized by artificial intelligence, acknowledged, determined and confirmed conditions or thresholds are by at least two associated or invited/ granted and authorized certified electronic platform user’s or users’ conditions are conforming or in agreement so the transaction can be cleared and/or settled or that the transaction or proposal or association of a dynamical electronic contract with another dynamic electronic contract or threshold or condition identified by cryptographic hash can be canceled, uncleared or rejected; caching intermediary data, session data, hashes, private or public keys, computer- executable instructions or computer-readable instructions, key-value pairs or other associated preliminary data, data-structures or information in a memory ([55][57][137], e.g, storing transactions information in memory); each of said systems comprising: 
at least one memory ([221], fig. 2), 
at least one processor ([221], fig. 2), 
at least one non-transitory computer-readable storage medium ([221], fig. 2), 
at least one distributed computing system and distributed network ([38][129]-[130][143][164], e.g, distributed system) establishing or rejecting storing of one or more events identified by cryptographic hash ([49][47][129-130][143][169][191], e.g., establishing/storing events of transactions by users identified by private/public key) and/or encrypted session id on one or more nodes on the distributed network associated with one or more dynamic electronic contracts identified and/or matched by cryptographic hash on a distributed ledger associated with recorded or proposed or to be executed or to be cleared or to be settled or executed, cleared or settled and recorded transaction or asset right or certified and authorized electronic platform user account status associated or cryptographically programmatically coded and/or encrypted based on computer- executable instructions or computer-readable instructions associated and/or mapped to or secured by unique cryptographic hash based on consumed or unconsumed items or states or document term matrix or data table or hash-table entry or entries with at least one other dynamic electronic contract on at least one other node on the distributed network if valid one or more financial transactions or investment products of at least one other certified and transaction by transaction or financial product by financial product or investment product by investment product or needed other associated pricing component recorded in an existing dynamic electronic contract on at least one node on the distributed network identified by cryptographic hash with matching authorization from at least another 
node, cryptographically secured and encrypted session id or key-value pair from authorized electronic platform user’s is conforming to associated and by cryptographic hash identified and authorized thresholds, pricing component, conditions or authorizations and certifications.

As per claim 62, Pierce teaches the invention as claimed in claim 61 above.  Pierce further teach wherein the distributed network is a decentralized peer-to-peer network ([129][164][220]).

As per claim 63, Pierce teaches the invention as claimed in any of claims 61 or 62 above.  Pierce further teach wherein a notary service or notary service server, client or node or authorized, certified and step- by-step access-controlled by cryptographic hash notarization application on the electronic platform associated with one or more dynamic electronic contracts on at least one node authenticates execution, clearing or settlement steps or intermediary associated steps during at least one user’s or users’ identified by cryptographic hash electronic platform session identified by cryptographic hash and/or session id associated with none, one or more key-value pairs on the distributed network ([131][133][169][191], e.g., notarial role confirms/validates execution of transaction step during a participant identified by cryptographic keys of the participant).

As per claim 64, Pierce teaches the invention as claimed in claim 63 above.  Pierce further teach authentication or uniqueness of a transaction on the decentralized distributed network is validated by signing the to be cleared or settled transaction or investment product or financial product with a cryptographic hash, wherein the cryptographic hash is a private or public key ([133][143][187], e.g., authentication or uniqueness of a transaction is validated by signing the transaction with private or public key).

As per claim 65, Pierce teaches the invention as claimed in claim 61 above.  Pierce further teach wherein at least one, partial or a plurality of portions of intermediary investment, financial, legal or asset rights associated with at least one dynamic electronic contract, electronic platform session, user, authentication, authorization, notarization, uniqueness, cryptographic, encryption, confidential, certification, execution, clearing, settlement associated information, electronic platform steps or data is stored, added, updated, removed, canceled, rejected, marked as pending, pending for approval or else on at least one ad hoc per session or cryptographic hash or matching authorization generated decentralized distributed hash table ([133][143][187][191], e.g., wherein at least one investment transaction associated with at least one user, authentication, authorization, notarization, uniqueness, cryptographic, encryption, confidential, certification, execution, clearing, settlement associated information, electronic platform steps or data is stored, added, updated, removed, canceled, rejected, marked as pending, pending for approval or else on at least one ad hoc per session or cryptographic hash (public/private key)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454